PER CURIAM.
Lori Ann Parr, a graduate student at Middle Tennessee State University (“MTSU”), filed suit alleging that officials at MTSU discriminated and retaliated against her based on her disability in violation of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. Appellants, Donald Curry, J. Maier, Dr. Michael Gibson, and James Walker, in their official capacities, appeal the district court’s denial of their motion to dismiss based on state sovereign immunity.
In Popovich v. Cuyahoga County Court of Common Pleas, 276 F.3d 808 (6th Cir. 2002) (en banc), this Court held that state sovereign immunity bars Title II claims against state entities that are based on equal protection discrimination principles. See also Trustees of University of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001); Robinson v. University of Akron School of Law, 307 *773F.3d 409 (6th Cir.2002); Carten v. Kent State Univ., 282 F.3d 391 (6th Cir.2002). Because Parr’s claim is based on such equal protection principles, we REVERSE the district court’s denial of the Appellants’ motion to dismiss and REMAND this case to the district court with instructions to dismiss the claims against Appellants Donald Curry, J. Maier, Dr. Michael Gibson, and James Walker in their official capacities for lack of jurisdiction.1

. MTSU appealed the denial of summary judgment based on sovereign immunity separately. This Court has reversed and remanded that case as well, in an unpublished opinion. Parr v. Middle Tennessee State Univ., 40 Fed.Appx. 910, 2002 WL 1580193 (6th Cir. July 16, 2002).